OPINION
By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court dismissing the petition for the reason that counsel for the plaintiff refused to comply with the court order sustaining a motion to strike certain matters from the petition. The material part of plaintiff’s petition reads as follows:
“Plaintiff says that at about 5:25 P. M. on August 29. 1950 she was driving a DeSoto auto going west on Fourth Avenue approaching and crossing Summit Street; that at said time and place defendants were driving a Chrysler auto going south on Summit Street approaching and crossing said Fourth Avenue. Fourth Avenue is an east-west street and Summit Street is a north-south street and said streets intersect each other in the residential district of the city of Columbus, Ohio. Defendants *450caused the front end of their Chrysler to crash into the right side of the DeSoto then stopped in the said intersection, as more fully hereinafter described. Defendants were negligent in the following respects in proximately causing the aforesaid collision to wit:
“Defendants failed to stop within their assured clear distance ahead in that, plaintiff had brought her DeSoto to a stop headed west in the center of the intersection and remained in that condition all the time while defendants were driving their Chrysler going south in Summit Street approaching and entering the said intersection and crashed their automobile into the side of plaintiff’s standing automobile.
“2. Defendants did not keep any lookout ahead of them.
“3. Defendants continued on at unabated speed after becoming aware of the aforesaid position of plaintiff’s car and failed to cheek their speed or to divert the course of their car after becoming aware of the peril of the impending collision.” (Emphasis ours.)
The defendant, Robert A. Minch, filed a motion to strike from the petition the words underscored in the first and third specifications of negligence, alleging that the same was “surplusage, argumentative, repetitious, duplicitous; conclusions, improper and prejudicial.” The trial court in sustaining the motion to the first specification was of the opinion that the matter sought to be stricken was evidentiary in character. He stated further that the operative fact to support alleged violation of the assured clear distance ahead rule is pleaded in the body of the petition.
We find no error in this ruling and are in accord with this legal conclusion.
It is the duty of the pleader to allege ultimate facts as distinguished from the evidence which would be adduced in support of the allegations. Kerr v. Bellefontaine, 59 Oh St 446, 52 N. E. 1024. The court also sustained the motion to the third specification for the reason that the words stricken were repetitious. We are also in accord with this conclusion for the reasons given. These words may be classified as being redundant and the ruling on such a motion is addressed to the sound judicial discretion of the trial court whose ruling will not be disturbed unless that discretion is shown to have been abused. The Cleveland Punch & Shear Works Co. v. The Consumers Carbon Company, 5 O. C. C. (N. S.) 258; 25 O. C. C. 307, reversed on other grounds in 75 Oh St 153.
The record reveals that there was a second defendant in the action, to wit, Industrial Nucleonics Corporation, which filed an answer to the plaintiff’s petition. In so doing it has *451waived any defects which may have been contained in the petition.
We are of the opinion that the order of dismissal should have been directed only to the defendant, Robert A. Minch, and not to both parties defendant. The order dismissing the Industrial Nucleonics Corporation will be reversed and the cause ordered remanded to the trial court for further proceedings.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.